Case 2:17-cv-09070-JVS-JC Document 56 Filed 03/01/19 Page 1 of 2 Page ID #:487



   1

   2

   3

   4

   5

   6

   7

   8

   9                     UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       EDELYNNE BERGADO,                      Case No. 2:17-cv-09070-JVS-JC
  12
                     Plaintiff,               ORDER APPROVING THE
  13                                          SETTLEMENT AGREEMENT,
                                              DISMISSING THE ACTION WITH
  14        v.                                PREJUDICE, AND RETAINING
                                              JURISDICTION TO ENTER ONE
  15   MARLON VELONZA, et al.,                OF TWO STIPULATED
                                              JUDGMENTS
  16                 Defendants.
                                              Judge: Hon. James V. Selna
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                         ORDER
Case 2:17-cv-09070-JVS-JC Document 56 Filed 03/01/19 Page 2 of 2 Page ID #:488




   1                                        ORDER
   2        Having reviewed the Joint Stipulation for Court Approval of Settlement
   3 Agreement, for Dismissal With Prejudice, and for Retention of Jurisdiction to Enter

   4 One of Two Stipulated Judgments (“Stipulation”) filed by the parties to this action,

   5 and considering the terms of dismissal proper, IT IS HEREBY ORDERED:

   6        1.    Based on the representations of the parties, 6the Settlement Agreement
   7 executed by the Parties is approved as a fair and reasonable resolution of a bona fide

   8 and good faith dispute.

   9        2.    This Court expressly retains jurisdiction for the purpose of enforcing the
  10 terms of the Settlement Agreement attached as Exhibit A to the Parties’ Stipulation,

  11 and incorporated into this Order by reference as though fully set forth herein.

  12        3.    Within six months of this Order, the Parties are directed to file a joint
  13 report informing the Court as to whether Defendants have performed under the

  14 Settlement Agreement, and therefore whether the Court should enter the proposed

  15 judgment attached as Exhibit B to the Stipulation or the proposed judgment attached

  16 as Exhibit C to the Stipulation.

  17        4.    Otherwise, this action is DISMISSED with prejudice, with the Parties’
  18 bearing their own respective costs and attorneys’ fees.

  19

  20 IT IS SO ORDERED.

  21

  22

  23 Dated: March 1, 2019                   ____________________________
                                            Honorable James V. Selna
  24                                        United States District Judge
  25

  26

  27

  28
                                               1
                                        [PROPOSED] ORDER
